DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6, 10 and 11 in the reply filed on July 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 25, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2022 was filed prior to the mailing date of the present, first Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 10 and 11 are rejected under 35 U.S.C. 102)(a)(1) as being anticipated by United States Pre-Grant Patent Application Publication No. 2013/0213721 A1 to Nilen et al. (hereinafter “Nilen”).

Referring to Applicant’s independent claim 1, Nilen teaches a polycrystalline diamond (PCD) construction (See Abstract) comprising: a first region comprising a first grade of PCD material (pars. [0099-100]; Example 3); and a second region comprising a second grade of PCD material (pars. [0099-100]; Example 3), the first region being at least partially peripherally surrounded by the second region (pars. [0022], [0069-82], [0099-100]; Example 3; FIGS. 6A-16F), the first and second regions being bonded to each other by direct inter-growth of diamond grains to form an integral PCD structure (pars. [0099-100]; Example 3); wherein: the first grade of PCD material differs from the second grade of PCD material in average diamond grain size (pars. [0099-100]; Example 3), the first grade of PCD material having a larger average diamond grain size than the average diamond grain size of the second grade of PCD material (pars. [0099-100]; Example 3); and a substrate bonded to the first and/or second region(s) along an interface (pars. [0099-100]; Example 3).

Referring to Applicant’s claim 2, Nilen teaches the first region forms part of a working surface of the PCD construction (pars. [0022], [0069-82], [0099-100]; Example 3; FIGS. 6A-16F).

Referring to Applicant’s claim 3, Nilen teaches the first region is spaced from a working surface and/or a side surface of the PCD construction by the second region of PCD material (pars. [0022], [0069-82], [0099-100]; Example 3; FIGS. 6A-16F).

Referring to Applicant’s claim 5, Nilen teaches the PCD construction is substantially cylindrical, the first region being coaxial with the second region and radially encircled by the second region (pars. [0022], [0069-82], [0099-100]; Example 3; FIGS. 6A-16F).

Referring to Applicant’s claim 6, Nilen teaches the second region is discontinuous around the first region (par. [0076]; FIG. 15).

Referring to Applicant’s claim 10, Nilen teaches a PCD element for a rotary shear bit for boring into the earth (pars. [0001], [0092]; FIGS. 3, 4 and 17), for a percussion drill bit (pars. [0032], [0037]) or for a pick for mining or asphalt degradation (par. [0032]), comprising a PCD construction as claimed in claim 1 (pars. [0022], [0069-82], [0099-100]; Example 3; FIGS. 6A-16F), bonded to a cemented carbide support body along an interface (pars. [0099-100]; Example 3).

Referring to Applicant’s claim 11, Nilen teaches a drill bit or a component of a drill bit for boring into the earth (pars. [0001], [0092]; FIGS. 3, 4 and 17), comprising the PCD construction of claim 1 (pars. [0022], [0069-82], [0099-100]; Example 3; FIGS. 6A-16F).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2013/0213721 A1 to Nilen et al. (hereinafter “Nilen”) as applied to claim 1 above, and further in view of United States Patent No. 8,590,643 B2 to Smallman et al. (hereinafter “Smallman”).

Referring to Applicant’s claim 4, Nilen teaches a polycrystalline diamond (PCD) construction (See Abstract of Nilen) comprising: a first region comprising a first grade of PCD material (pars. [0099-100]; Example 3 of Nilen); and a second region comprising a second grade of PCD material (pars. [0099-100]; Example 3 of Nilen), the first region being at least partially peripherally surrounded by the second region (pars. [0022], [0069-82], [0099-100]; Example 3; FIGS. 6A-16F of Nilen), the first and second regions being bonded to each other by direct inter-growth of diamond grains to form an integral PCD structure (pars. [0099-100]; Example 3 of Nilen); wherein: the first grade of PCD material differs from the second grade of PCD material in average diamond grain size (pars. [0099-100]; Example 3 of Nilen), the first grade of PCD material having a larger average diamond grain size than the average diamond grain size of the second grade of PCD material (pars. [0099-100]; Example 3 of Nilen); and a substrate bonded to the first and/or second region(s) along an interface (pars. [0099-100]; Example 3 of Nilen).
Although Nilen teaches the PCD material may comprise at least a region from which catalyst material has been removed from the interstices, leaving interstitial voids between the diamond grains (par. [0057] of Nilen), Nilen does not teach explicitly the polycrystalline diamond construction comprises “a thermally stable region extending a depth of at least 50 microns from a surface of the PCD structure; the thermally stable region comprising at most 2 weight percent of catalyst material for diamond” according to Applicant’s claim language.
However, Smallman teaches a PCD structure comprising a first region, in a state of residual compressive stress, and a second region in a state of residual tensile stress adjacent the first region; the first and second regions each formed of respective PCD grades and directly bonded to each other by intergrowth of diamond grains, the PCD grades having transverse rupture strength (TRS) of at least 1,200 MPa (See Abstract of Smallman).  In at least one embodiment, Smallman teaches the PCD element may be processed by grinding to modify its shape to form a PCD element substantially (col. 6, ll. 26-42; FIGS. 4 and 6B of Smallman).  Smallman teaches said processing may involve removing part of some of the curved strata to form a substantially planar working surface and a substantially cylindrical side surface (col. 6, ll. 26-42; FIGS. 4 and 6B of Smallman).  In doing so, Smallman teaches catalyst material may be removed from a region of the PCD structure adjacent the working surface or the side surface or both the working surface and the side surface (col. 6, ll. 26-42; FIGS. 4 and 6B of Smallman).  Smallman teaches said removal may be done by treating the PCD structure with acid to leach out catalyst material from between the diamond grains, or by other methods such as electrochemical methods (col. 6, ll. 26-42; FIGS. 4 and 6B of Smallman).  Smallman teaches a thermally stable region, which may be substantially porous, extending a depth of at least about 50 microns or at least about 100 microns from a surface of the PCD structure, may thus be provided (col. 6, ll. 26-42; FIGS. 4 and 6B of Smallman).  In one example, Smallman teaches the substantially porous region may comprise at most 2 weight percent of catalyst material (col. 6, ll. 26-42; FIGS. 4 and 6B of Smallman).  Smallman teaches the resultant PCD structure, being thermally stable and possessing a transverse rupture strength of at least 1,200 MPa (col. 9, ll. 1-46 of Smallman), exhibited better wear resistance and fracture resistance that would be expected from a PCD material having the aggregate, non-stratified microstructure and properties of the component grades (col. 10, ll. 53-57 of Smallman).
There is a reasonable expectation the polycrystalline diamond construction of Nilen can be modified to adopt the thermally stable region and its parameters according to Smallman’s teachings.  Both Nilen and Smallman are drawn to polycrystalline diamond constructions and their methods of fabrication (See Abstract of Nilen; See Abstract of Smallman) including polycrystalline diamond compositions exhibiting and possessing multiple region(s) and/or layer(s) for controlling crack deflection by manipulating the residual stress distribution in the resultant cutter (pars. [0082], [0101] of Nilen; col. 1, ll. 46-51; col. 3, ll. 44-47; col. 7, ll. 3-6, 31-36, 44-50 of Smallman).  Just as Nilen teaches the PCD material may comprise at least a region from which catalyst material has been removed from the interstices, leaving interstitial voids between the diamond grains (par. [0057] of Nilen), Smallman teaches catalyst material may be removed from a region of the PCD structure adjacent the working surface or the side surface or both the working surface and the side surface (col. 6, ll. 26-42; FIGS. 4 and 6B of Smallman).  And, Smallman teaches further the resultant thermally stable region extends a depth of at least about 50 microns or at least about 100 microns from a surface of the PCD structure and comprises at most 2 weight percent of catalyst material (col. 6, ll. 26-42; FIGS. 4 and 6B of Smallman).  Given both Nilen and Smallman are drawn to controlling the residual stress distribution of the polycrystalline diamond in the resultant cutter (pars. [0082], [0101] of Nilen; col. 1, ll. 46-51; col. 3, ll. 44-47; col. 7, ll. 3-6, 31-36, 44-50 of Smallman), and intentionally create thermally stable regions to do so (par. [0057] of Nilen; col. 6, ll. 26-42; FIGS. 4 and 6B of Smallman), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Nilen and adopt the leaching depth, and resultant residual catalyst material amount, taught by Smallman.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Nilen and Smallman are drawn to controlling the residual stress distribution of the polycrystalline diamond in the resultant cutter (pars. [0082], [0101] of Nilen; col. 1, ll. 46-51; col. 3, ll. 44-47; col. 7, ll. 3-6, 31-36, 44-50 of Smallman), and intentionally create thermally stable regions to do so (par. [0057] of Nilen; col. 6, ll. 26-42; FIGS. 4 and 6B of Smallman).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731